DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 9, 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Pat 9,269,673, hereinafter Lin) in view of MIYAIRI (US PG Pub 2017/0345793, hereinafter Miyairi).
Regarding claims 1 and 21, figures 1A and 1B of Lin disclose a semiconductor package comprising:
a substrate (100);
a semiconductor chip (110b) provided on the substrate;
a resin layer (120) configured to cover the semiconductor chip on the substrate; and
a metal film (130) configured to cover a surface and side surfaces of the resin layer, wherein the metal film is a laminated film including
a first metal layer (130a) configured to cover the resin layer,
a second metal layer (130b) including a first metal material (Cu) that is different from a material of the first metal layer,
a third metal layer (130c) including an alloy of a first metal (Ni) and a second metal material (Fe) different from the first metal material, and
a fourth metal layer (130d) configured to cover the second or third metal layer.
Lin does not explicitly disclose the third metal layer includes and alloy of the first metal material forming the second metal layer, wherein the second metal material included in the third metal layer is 1 to 20 atomic percent (at.%).
In the same field of endeavor, Miyairi discloses Cu and Ni alloys can equivalently be used to form an EMI shield layer of high magnetic permeability (¶ 27).
In light of such teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the third metal layer out of a Cu alloy as taught by Miyairi for the purpose of substituting art recognized equivalents known to be used for the same purpose. see MPEP 2144.06.
Furthermore, it would have been obvious to form the second metal material of the alloy to have atomic percent within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Additionally, the ordinary artisan would have recognized the atomic percent of the second metal material to be a result effective variable affecting the layers magnetic permeability.  Thus, it would have been obvious to form the second metal material at an atomic percent within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B
Regarding claim 2, figures 1A and 1B of Lin disclose the second metal layer is provided on the first metal layer, the third metal layer is provided on the second metal layer, and the fourth metal layer is provided on the third metal layer.
Regarding claims 5 and 7, the prior art discloses the same materials as claimed and are assumed to have the same material properties. Furthermore, it would have been obvious to form the layers to have claimed properties within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 9, figure 5 of Lin discloses at least the second metal layer is provided on a side surface of the substrate and is connected to a portion of a wire of the substrate.
Regarding claim 10, Lin in view of Miyairi discloses
the first metal layer (130a) includes a metal material containing stainless steel, nickel, or titanium (col. 4, lines 61-67),
the second metal layer (130b) includes a metal material containing copper (see claim 1), and
the third metal layer includes an alloy including copper.
Furthermore, it would have been obvious for the copper alloy to include an additional material such as zinc for the purpose of selecting a suitable and well known material.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new grounds of rejection set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773. The examiner can normally be reached Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU-HSI D SUN/            Primary Examiner, Art Unit 2895